United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lexington, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Phyllis L. Robinson, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-174
Issued: July 2, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 28, 2009 appellant, through counsel, filed a timely appeal from the July 30,
2009 schedule award decision of the Office of Workers’ Compensation Programs. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant is entitled to a schedule award for a brain or emotional
disorder.
FACTUAL HISTORY
On September 10, 2003 appellant, a 35-year-old mail processor, filed a traumatic injury
claim alleging that he developed depression, panic attacks and anxiety as a result of a hostile
work environment. The Office accepted his claim for aggravation of major depression and
aggravation of anxiety disorder.
On June 16, 2007 appellant requested a schedule award. In a decision dated
September 21, 2007, the Office denied the schedule award claim on the grounds that there was

no provision in the Federal Employees’ Compensation Act for payment of a schedule award for
an emotional condition. On September 19, 2008 appellant requested reconsideration.
Appellant submitted a May 28, 2008 report from his treating physician, Dr. C. William
Briscoe, a Board-certified psychiatrist, who diagnosed major depression and anxiety disorder.
Dr. Briscoe opined that appellant had 70 percent “impairment of the whole man” due to his Axis
I psychological disorders under the third edition of the American Medical Association, Guides to
the Evaluation of Permanent Impairment (A.M.A., Guides).
By decision dated December 4, 2008, the Office denied modification of its September 21,
2007 decision, finding that appellant was not entitled to a schedule award for a mental condition.
It noted that the brain was specifically excluded from the definition of “organ” under the Act.
On June 2, 2009 appellant, through his representative, again requested reconsideration,
contending that Dr. Briscoe’s report was sufficient to establish entitlement to a schedule award.
He disagreed that mental conditions are specifically excluded from the Act’s definition of
“organ,” arguing that it was discriminatory to deny benefits for a mental injury. Alternatively,
the representative argued that appellant was entitled to a schedule award under 5 U.S.C. § 8103,
which provides for the allocation of medical services and other benefits.
By decision dated July 30, 2009, the Office denied modification of its previous decisions
on the grounds that the Act does not provide for a schedule award for an emotional condition.
LEGAL PRECEDENT
The Act provides that, if there is permanent disability involving the loss or loss of use of
a member or function of the body, the claimant is entitle to a schedule award for the permanent
impairment of the scheduled member or function.1 The specific members enumerated include
the eye, arm, hand, fingers, leg, foot and toes. As to functions, the Act provides compensation
for loss of hearing and loss of vision.2 In addition, 5 U.S.C. § 8107(c)(22) vests the Secretary of
Labor with the authority to expand the list of scheduled members to include any other important
external or internal organ of the body. Under the authority granted by section 8107(c)(22), the
Secretary added the breast, kidney, larynx, lung, penis, testicle, ovary, uterus and tongue as
scheduled members or organs.3
No schedule award is payable for a member, function or organ of the body not specified
under the Act or the implementing regulations.4 The Act specifically provides that the brain,

1

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid -- additional members of the body
are found at 20 C.F.R. § 10.404(a).
2

5 U.S.C. § 8107(c).

3

20 C.F.R. § 10.404(a).

4

Patricia J. Horney, 56 ECAB 256 (2005).

2

heart and back are excluded under the term “organ.”5 Neither the Act nor the regulations
authorize payment of a schedule award for loss of cognitive function.6 Moreover, a schedule
award is not payable under section 8107 of the Act for an impairment of the whole person.7
For consistent results and to ensure equal justice for all claimants, the Office has adopted
the American Medical Association, Guides to the Evaluation of Permanent Impairment as the
uniform standard applicable to all claimants in calculating a schedule award.8
ANALYSIS
The Board finds that the Office properly denied appellant’s request for a schedule award,
as he failed to establish impairment to a scheduled member, function or organ of the body under
the Act.
The Office accepted appellant’s claim for aggravation of major depression and
aggravation of his anxiety disorder. His claim for schedule award compensation in connection
with the accepted emotional condition does not relate to any of the scheduled members,
functions or organs specified in the Act or the Office’s regulations.9 The Office has not accepted
that appellant sustained a physical condition as a consequence of his accepted conditions and he
has not submitted medical evidence showing that he has impairment of a scheduled member.
Dr. Briscoe did not identify a scheduled member, function or organ of the body with respect to
his impairment ratings. Rather, he opined that appellant had 70 percent whole person
impairment due to his psychological conditions. As noted, a schedule award is not payable
under the Act for an impairment of the whole person for an accepted emotional condition.10
On appeal, counsel argues that Dr. Briscoe’s May 28, 2008 report is sufficient to
establish appellant’s entitlement to a schedule award. As noted, Dr. Briscoe’s opinion regarding
a whole person impairment, absent a finding of a permanent impairment of a scheduled member,
function or organ, is insufficient to warrant a schedule award under the Act.
Counsel also argues that denial of benefits due to a mental injury is unconstitutional and
cites to section 8107 and the implementing federal regulations. Congressional enactments are
administered under a presumption of constitutionality and the Board accepts the presumption of
constitutionality of this provision.11
5

5 U.S.C. § 8101(19) (“organ means a part of the body that performs a special function and for purposes of this
subchapter excludes the brain, heart and back).” Id.
6

Brent A. Barnes, 56 ECAB 336 (2005).

7

See Ann L. Tague, 49 ECAB 453 (1998); Gordon G. McNeill, 42 ECAB 140, 145 (1990).

8

A. George Lampo, 45 ECAB 441 (1994).

9

See supra notes 4-7 and accompanying text.

10

Id. See also Gary M. Goul, 54 ECAB 702 (2003); Loretta M. Shideler, 50 ECAB 115 (1998); John F. Critz, 44
ECAB 788 (1993).
11

See G.H., 60 ECAB ___ (Docket No. 08-1499, issued January 26, 2009), n.7.; Vittorio Pittelli, 49 ECAB 181,
186 (1997). See also Harry D. Butler, 43 ECAB 859 (1992).

3

The only issue is whether appellant is entitled to a schedule award for his accepted injury
under the Act. The Board finds that appellant has not articulated a reason that his accepted
emotional condition would entitle him to schedule award compensation and the Office properly
denied his claim.12 Finally, it is noted that appellant requested a discretionary oral argument.
As there is no legal entitlement to a schedule award for appellant’s injury, the Board finds that
the request for oral argument will not be granted.13
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he is
entitled to a schedule award in connection with his accepted emotional condition claim.
ORDER
IT IS HEREBY ORDERED THAT the July 30, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 2, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

The Board notes that the Office has awarded schedule awards for conditions, which are not covered under the
compensation schedule if the condition is shown to have contributed to impairment of a scheduled member. See
Thomas J. Engelhart, 50 ECAB 319, 320-21 (1999).
13

20 C.F.R. § 501.5(a).

4

